       Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS



SONICSOLUTIONS ALGAE CONTROL, LLC,                      *
SONIC SOLUTIONS, LLC, and                               *
ALGAECONTROL.US LLC,                                    *
                                                        *
       Plaintiffs                                       *
                                                        *
VS.                                                     *      Civil Action No.
                                                        *      3:21-cv-30068-KAR
                                                        *
DIVERSIFIED POWER INTERNATIONAL, LLC,                   *
and ANTONIO TRIGIANI,                                   *
                                                        *
       Defendants                                       *




      RESPONSE IN OPPOSITION TO RENEWED MOTION FOR
             TEMPORARY RESTRAINING ORDER



       Defendants, Diversified Power International, LLC ("DPI") and Antonio Trigiani

("Trigiani") (DPI and Trigiani sometimes collectively hereafter the “Defendants”), submit

the following response in opposition to Plaintiffs renewed motion for temporary restraining

order. In support of this response, Defendants rely on the Declaration of Antonio Trigiani

previously filed in this case [Doc. 26-1] (the “Trigiani Declaration”) [The Trigiani

Declaration will be referred to herein as “Trig. Dec., ¶ ____]. In addition, Defendants rely

on the Supplemental Declaration of Antonio Trigiani filed herewith which will be referred

to herein as Trig. Supp. Dec., ¶ ___.
          Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 2 of 19




                                            INTRODUCTION


        Plaintiffs filed this action on June 9, 2021. [Doc. 1]. Plaintiffs1 seek injunctive relief

and monetary damages under various theories. On June 18, 2021, Plaintiffs filed a

motion for temporary restraining order and/or preliminary injunction.                        [Doc. 6].     By

electronic order dated June 23, 2021, the Court denied the Plaintiffs’ motion for a

temporary restraining order but reserved ruling on the Plaintiffs’ motion for preliminary

injunction. On July 2, 2021, Defendants filed alternate response in opposition to motion

for temporary restraining order and/or preliminary injunction. [Doc. 29]2. On July 7, 2021,

Plaintiffs filed renewed motion for temporary restraining order (to be issued without further

notice to defendants) [Doc. 33]. The Court, by Electronic Order filed July 27, 2021, treated

the Plaintiff renewed motion for a temporary restraining order as a second motion for a

preliminary injunction.


        Defendants now submit this response to Plaintiffs’ second motion for a preliminary

injunction. For the reasons set forth herein and those stated in Defendants’ prior alternate

response to Plaintiffs’ first motion for temporary injunction, both motions should be

denied.




1 Plaintiff Sonic Solutions Algae Control, LLC will be referred to herein as “SSAC”. Plaintiff Sonic Solutions,
LLC will be referred to herein as “Sonic Solutions.” Plaintiff Algaecontrol.US LLC will be referred to here
as “ACUS.”
2 Defendants adopt and incorporate herein by reference the arguments advanced by them in their previous
response in opposition to Plaintiffs’ first motion for a preliminary injunction.


                                                      2
        Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 3 of 19




                         TEMPORARY INJUNCTION STANDARD


       A temporary injunction may issue if the movant establishes four factors: (1) the

movants probability of success on the merits; (2) the likelihood of irreparable harm absent

preliminary injunctive relief; (3) a comparison between the harm to the movant if no

injunction issues and harm to the objectors if one does not issue; and (4) how the granting

or denial of an injunction will interact with the public interest. New Comm Wireless Servs.,

Inc. v. Sprint Com, Inc., 287 F.3d 1, 8-9 (1st Cir. 2002). In the final analysis, the first factor

likelihood of success "is the main bearing wall of the four-factor framework." Ross-Simons

of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 16 (1st Cir. 1966). In addition, irreparable

harm is "an essential prerequisite" for receiving injunctive relief. Ross-Simons of Warwick,

Inc. v. Baccarat, Inc., 217 F.3d 8, 13 (1st Cir. 2000). The burden of demonstrating the

denial of interim relief is likely to cause irreparable harm rents squarely on the movant.

Ross-Simmons, 102 F.3d at 18. “A preliminary injunction is an extraordinary and drastic

remedy that is never awarded as of right.” Peoples Fed. Sav. Bank c. People’s United

Banks, 672 F.3d 1, 8-9 (1st Cir. 2012).



       1.      Plaintiffs cannot meet their burden of establishing the likelihood of
               success on the merits on any of their causes of action set forth in their
               complaint.


       Plaintiffs assert eight separate causes of action: tortious interference with business

relations; tortious interference with contractual relations; intentional interference with

contractual rights; violation of M.G.L.C. 93A, § 11; breach of contract; breach of DPI

noncompete; injunctive relief pursuant to G.L.C. 266 § 91; and defamation. Each cause




                                                3
        Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 4 of 19




of action and the present lack of an evidentiary basis to warrant injunctive relief will be

addressed in turn.


              a.     Tortious Interference with business relations and tortious
                     interference with contractual relations.


       Under Massachusetts law, these claims are similar. To establish a claim for

tortious interference with business relations, the plaintiff must plead and prove the

following elements: (1) the existence of a contract or a business relationship which

contemplated economic benefit; (2) the defendant’s knowledge of that contract or

business relationship; (3) the defendant’s intentional interference with the contract or

business relationship for an improper purpose or by improper means; and (4) damages.

Swansea Div. Corp. v. City of Taunton, 423 Mass. 390, 668 N.E. 2d 333, 338 (1996). A

claim of interference with an advantageous business relationship requires that one,

without privilege to do so, intentionally induces or causes a third person not to enter into

or continue a business relationship with another. Riseman v. Orion Research, Inc., 394

Mass. 311, 475 N.E.2d 398, 400 (1985). In order to succeed on an interference with

contractual relations claim, a plaintiff must show (1) he had a contract with a third party;

(2) the defendant knowingly interfered with the contract by inhibiting the plaintiff or the

third party’s performance thereof; (3) the defendant’s interference, in addition to being

intentional, was improper in motive or means; and (4) the plaintiff incurred damages.

O’Donnell v. Boggs, 611 F.3d 50, 54 (1st Cir. 2010) (citing Harrison v. NetCentric Corp.,

433 Mass. 465, 744 N.E. 2d 622, 632 (2001)).




                                             4
        Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 5 of 19




       Mr. Trigiani states in his declaration that he has no knowledge of any contracts or

agreements that may exist between SSAC and its customers or its dealers. [Trig. Dec. ¶

44; Trig. Supp. Dec., ¶ 4]. The only third party contract identified in Plaintiffs’ filings is a

Dealer Sales Agreement dated February 4, 2020 between SSAC and Les Triatements

Bis-Bac, Inc., a Canadian company. [Doc 1-6]. DPI was unaware of this agreement until

Plaintiffs’ suit was filed. [Trig. Supp. Dec., ¶ 4]. Thus, there is a sharp dispute as to a

common element of the claims of tortious interference with business relations and

interference with contractual relations, that is, DPI’s knowledge of the contract or the

business relationship itself, making a determination whether the requested injunctive

relief is improper without some form of evidentiary hearing. See Rohm & Haas Ele.

Materials, LLC v. Elec. Circuits Supplies, Inc., 759 F.Supp.2d 110, 117 (D. Mass. 2010)

(courts should not rely on affidavits or well-pleaded allegations to support a motion for a

preliminary injunction if the parties’ competing version of the factual events are in sharp

dispute); Campbell Soup Co. v. Giles, 47 F.3d 467, 470 (1st Cir. 1995) (when the parties’

competing version of the pertinent factual events are in sharp dispute, such that the

proprietary   of   injunction   relief   hinges       on   determination   of   creditability,   the

inappropriateness of proceeding on affidavits alone attains its maximum).


       DPI also claims that Plaintiffs’ proof for purposes of prevailing on the merits of such

claims is also lacking on the third element of both causes of action, improper motive. “The

improper motive or malevolence required is actual malice, a spiteful malignant purpose

correlated to a legitimate corporate interest.” King v. Driscoll, 418 Mass. 576, 587, 638

N.E.2d 488 (1994). Where a party’s motivation was its own financial benefit, it was not

acting with an improper motive. Am. Private Line Sers., Inc. v. E. Microwave, Inc., 980



                                                  5
        Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 6 of 19




F.2d 33, 37 (1st Cir. 1992). Mr. Trigiani’s Declaration makes it clear that DPI declined to

accept SSAC’s purchase orders because of the apparent combination of SSAC and

Algaesonix, LLC and DPI accepting an Algaesonix purchase order under false pretenses.

[Trig. Dec. ¶ 35, 37]. Mr. Trigiani had no knowledge of which entity was in control. [Trig.

Supp. Dec., ¶ 3]. Mr. Trigiani also states in his declaration that he was informed that

SSAC and Algaesonix were one company and four of DPI’s employees resigned and

went to Algaesonix in contravention of their respective employment agreements. [Id].

DPI made this decision not to sell HBS products to SSAC in protection of its own business

interests. [Trig. Supp. Dec., ¶ 3].     There is no actionable improper motive when the

defendant is simply acting in pursuit of his own business purpose. Sherman v. Clear

Channell Outdoor, Inc., 889 F. Supp. 168, 177-78 (D. Mass. 2012). Further, there is no

evidence submitted by Plaintiffs that DPI had a contractual obligation to supply SSAC so

that SSAC could fulfill potential orders to third parties. Given these disputed facts before

the Court and even assuming for purposes of argument that SSAC is entitled to injunctive

relief on a tortious interference with business relations claim or an interference with

contractual rights claim, which Defendants deny, (see infra), SSAC or Plaintiffs have not

met their burden of showing a factual basis sufficient for the Court to conclude that there

is a substantial likelihood they will prevail on the merits of these two claims.         DPI,

therefore, submits that injunctive relief premised on either of these claims would be

inconsistent with applicable law requiring a moving plaintiff to first establish a substantial

likelihood to prevail on the merits of its claims.




                                               6
           Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 7 of 19




                b.    Violation of M.G.L.C. 93A § 11.


       Massachusetts General Law c. 93A, § 2(a) makes it unlawful to engage in “[u]nfair

methods of competition and unfair deceptive acts or practices in the conduct of trade or

commerce.” Section 11 creates a private right of action for a business and which states

in part:


                      Any person who engages in the conduct of any trade
                      or commerce and who suffers any loss of money or
                      property, real or personal, as a result of the use or
                      employment by another person who engages in any
                      trade or commerce of an unfair method of competition
                      or an unfair or deceptive act or practice declared
                      unlawful by section two. . . may. . . bring an action in
                      the superior court. . . for damages and such equitable
                      relief, including an injunction, as the court deems to be
                      necessary and proper.


       Section 11 mandates that the unfair or deceptive act or practice occur “primarily or

substantially in Massachusetts.” Newly Wed Foods, Inc. v. Superior Nut Co., Inc., 26

Mass. L. Rptr. 602, at *3 (Mass. Sup. Ct. Feb. 18, 2010). Plaintiffs’ Complaint and other

filings do not state or contain any reference to any alleged deceptive acts and practices

that were committed by Defendants in Massachusetts or even which occurred in

Massachusetts.       Moreover, Mr. Trigiani’s Declaration clearly states that all DPI’s

operations and communications relative to its HBS products originated in Tennessee.

[Trig. Dec., ¶ 5, 6, 16, 18, 19, 20, 24, 25, 26, 27, 28, 29, 35, 37, 44, 45]. Mr. Trigiani’s

last visit to Massachusetts was in 2012. [Trig. Dec., ¶ 17]. DPI submits these facts which

are undisputed in this record satisfies its burden that any alleged unfair or deceptive act

did not primarily or substantially occur in Massachusetts. Newly Wed Foods, Inc., supra.




                                              7
        Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 8 of 19




For this independent reason, Plaintiffs cannot establish a substantial likelihood that they

will prevail on the merits of their unfair or deceptive act or practice claims.


       Additionally, the evaluation of whether alleged conduct is “unfair” or “deceptive” is

a fact-intensive inquiry, which considers “all the circumstances” of a business transaction.

See Duclersaint v. Federal Nat’l Ass’n, 427 Mass. 809, 814, 696 N.E.2d 536 (1998).

Further, breaches of contract, without more, do not violate Chapter 93A. Pepsi-Cola

Metro Bottling Co. v. Checkers, Inc., 754 F.2d 10, 18 (1st Cir. 1985). Plaintiff’s claims for

a violation of § 11 are conclusory in nature. [Doc. 1, p. 18]. But, even assuming for

purposes of argument, Plaintiffs or SSAC have stated a claim in their complaint for a § 11

violation, they have not provided a factual basis sufficient to justify a preliminary

injunction.



              c.     Breach of Contract.


       The elements of a breach of contract claims under Massachusetts law are (1) an

agreement between a plaintiff and defendant supported by adequate consideration; (2)

the plaintiff has been ready, willing and able to perform; (3) the defendant’s breach has

prevented it from performing; and (4) the plaintiff has suffered damages. Singarella v.

Boston, 342 Mass. 385, 387 (1961). The party plaintiff seeking injunctive relief in SSAC.

[See Doc. 6 and 33]. SSAC fails to identify any written contract or express agreement

between SSAC and DPI. For this reason alone, SSAC has not met the burden of

demonstrating likelihood of success on its breach of contract claim for purpose of a

preliminary injunction because there is no contract to be enforced.




                                              8
        Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 9 of 19




       Instead, Plaintiffs and SSAC rely on the theory of implied contract. As previously,

argued, Plaintiffs cite no authority where a Massachusetts Court has granted a

preliminary injunction based on the alleged breach of an implied contract or a contract

that requires proof of its existence. An implied in fact contract may be found to exist from

the conduct and relation of the parties, and the party seeking to establish an implied

contract must “state with substantial certainty the facts showing the existence of the

contract and the legal effect thereof.” Squire v. Mount Ida Coll., 954 F.3d 56, 71 (1st Cir.

2020). An implied in fact contract claim requires a factually intensive inquiry by the

factfinder. See Primarque Products Co., Inc. v. Williams, etc., 303 F.Supp. 3d 188, 205

(D. Mass. 2018) (question of fact as to whether party provided to contract provided

reasonable notice of termination), aff’d 988 F.3d 26 (1st Cir. 2021). Given the lack of an

express agreement between SSAC and DPI and the level of proof necessary for SSAC

or the Plaintiffs to establish an implied in fact contract with DPI, SSAC or Plaintiffs have

not met their burden of establishing the likelihood of success on the merits on their implied

in fact contract claim.



              d.      Breach of DPI Non-Compete.


       In their complaint, Plaintiffs define the “DPI Non-Compete” as the May 8, 2012

“Confidentiality, Non-Disclosure [A]ND Non-Compete Agreement” (the “Agreement”)

which is attached as Exhibit 1 to the Complaint. Count VI of the Complaint contains the

following allegations:




                                             9
       Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 10 of 19




                     151. The DPI Noncompete is a valid agreement
                     binding on DPI.

                     I52. DPI materially breached this agreement by using
                     Plaintiffs' confidential customer information to contact
                     and directly solicit these customers.

                     153. As a result of DPI's breach of this contract,
                     Plaintiffs have been harmed.

                     154. By the DPI Noncompete's own terms, Plaintiffs
                     are entitled to injunctive relief under these
                     circumstances without placing a bond.


[Doc. 1, p. 19]. DPI and Sonic Solutions are the parties to the Agreement. [Doc. 1-3].

Neither SSAC or ACUS are parties to the Agreement and, thus, neither party has a right

to enforce it. Under Massachusetts law to prove an underlying breach of contract claim,

SSAC and ACUS must show (1) the existence of a valid binding contract, (2) the

defendant breached the terms of the contract, and (3) the Plaintiff has sustained damages

from the breach. Brooks v. AIG SunAmerica Life Assurance Company, 480 F.3d 579,

586 (1st Cir. 2007). In both the first and the second motion, the only party seeking

injunctive relief is SSAC. Inasmuch as SSAC is not a party to this Agreement, it cannot

seek to enforce its provisions by way of any form of injunctive relief. In the first and

second motion, ACUS does not seek any injunctive relief.            But even assuming for

purposes of argument ACUS is seeking to enforce the Agreement by way of injunctive

relief, it likewise is not a party to the Agreement and has no standing to enforce it. Brooks,

supra. SSAC and ACUS, therefore, cannot show a substantial likelihood to prevail on the

merits of their claim for breach of the Agreement so as to be entitled to injunctive relief.




                                             10
       Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 11 of 19




       Assuming Sonic Solutions is seeking to assert a claim for “Breach of the Non-

Compete” and for purposes of preliminary injunctive relief, the Agreement itself states:


                     For purposes of evaluation and determination of their
                     respective interest in proceeding with an arrangement
                     each party agrees to maintain and keep as confidential
                     all information received from the other and not to use
                     such information to compete directly or indirectly with
                     the other but only in connection with the evaluation of
                     a possible arrangement, subject to the following
                     limitations. . .


(emphasis added). This language is clear that the Agreement does not prevent

competition between the parties nor does it define the arrangement between the parties,

it merely prevents the use of “confidential information” in competing.


       Under Massachusetts law, non-competition agreements are enforceable only if

they are necessary to protect a legitimate business interest, reasonably limited in time

and space, and consonant with the public interest.          Lombard Med. Techs, Inc. v.

Johannessen, 729 F. Supp. 2d 432, 438 (D. Mass. 2010); 7 Eleven, Inc. v. Grewal, 60 F.

Supp. 3d 272, 282 (D. Mass. 2014). Courts will not enforce non-competition agreements

meant solely to protect employees from run of the mill business competition. Lombard,

729 F. Supp. 2d at 439 (citing Marine Contractors Co., Inc. v. Hurley, 365 Mass. 280, 310

N.E. 2d 915, 920 (1974)). The Agreement does not contain any of these elements, that

is, it does not state the legitimate business interest Sonic Solutions is seeking to protect;

it does not seek to limit competition in a reasonable fashion in terms of time and space;

and/or that the interest the Agreement seeks to protect is consonant with the public

interest. Moreover, as stated, the injunctive relief Plaintiffs seek relates to SSAC’s




                                             11
       Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 12 of 19




customers not Sonic Solutions customers and does not relate to “the evaluation of a

possible arrangement between DPI and Sonic Solutions.”


       There is also a substantial question as to whether the names and addresses of

Sonic Solutions is the type of information that is entitled to protection as confidential

information under Massachusetts law. The term “confidential information” is not defined

in the Agreement so it provides no guidance on what information Sonic Solutions was

seeking to protect. The Massachusetts courts assess six factors in determining whether

information is confidential:

                     (1) the intent to which the information is known outside
                     the business; (2) the extent to which it is known by
                     employees and others involved in the business; (3) the
                     extent of measures taken by the employer to guard the
                     secrecy of the information; (4) the value of the
                     information to the employee and to his competitors; (5)
                     the amount of effort or money expended by the
                     employer in developing the information; and (6) the
                     ease or difficulty with which the information could be
                     properly acquired or duplicated by others.


Corporate Technologies, Inc. v. Harnett, 943 F. Supp. 2d 233, 239-40 (D. Mass. 2013)

(citing Jet Spray Cooler, Inc v Crampton, 361 Mass. 835, 282 N.E.2d 921, 925 (1972)).


       In this case, the record reflects that Plaintiffs made no effort to protect the names

and addresses of their customers, the information that they now claim is confidential.

[Trig. Dec., ¶ 11, 20, 28]. Sonic Solutions did not provide DPI with any information that

Sonic Solutions claimed was confidential. [Id, ¶ 15]. Plaintiffs have made no showing

that names of its customers have value, the unavailability of this information to the general

public, or why its disclosure could harm Sonic Solutions. There is simply nothing in this




                                             12
       Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 13 of 19




record to reflect that the names and addresses of Sonic Solutions customers was

intended to be confidential and/or protected by the Agreement.             Sonic Solutions,

therefore, has not met its burden of establishing that it will prevail on its claim to enforce

the Agreement.



              e.     Injunctive Relief Pursuant to G.L.C. 266, § 91.


       Section 91 of G.L.C. 266 confers standing upon any party aggrieved by any person

who falsely advertises merchandise for sale to seek an injunction against the person who

engages in such false advertisement. Chenlen v. Philips Electric North America, 20

Mass. L. Rptr. 652, at *5 (Mass. Sup. Ct. March 1, 2006). The allegations involving this

Count relate to DPI’s on-line advertisements through testimonials, specifically Exhibit 11

related to Cumberland Harbour, St. Mary’s Georgia. [Doc. 1-13]. Plaintiffs claim that the

photograph was of Rockland Country Club in Rockland, New York and show examples

of algae management systems sold by Sonic Solutions in 2004 and not DPI.


       Mr. Trigiani’s Declaration states that the error was discovered on June 7, 2021.

[Doc. 26-1, ¶ 40]. DPI corrected the testimonial and removed the inaccurate images from

its website by June 9, 2021. [Id]. This was done prior to DPI learning of this lawsuit. [Id].

This testimony by Mr. Trigiani is uncontradicted in this record.         Sonic Solutions or

Plaintiffs’ remedy under G.L.C. 266 § 91 is limited to equitable relief. See Thornton v.

Howard Univ., 2 F. Supp.2d 89 (D. Mass. 1998). Given the advertisement or testimonial

has been removed from DPI’s website, their claim for injunctive relief arising from this

mistake is now moot.




                                             13
       Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 14 of 19




              f.     Defamation.


       According to Plaintiffs’ Complaint, DPI published a written Hydro Bioscience

Ownership, Distribution and Sales Clarification Notice (the “Notice”) on April 26, 2021.

[Doc. 1-11]. The Notice states in part:


                     It has come to our attention that the sales, distribution
                     and ownership of DPI’s Hydro Bioscience product line
                     may have been misrepresented in the relevant
                     marketplace, and we are taking measures to correct
                     these misrepresentations. If you believe you have
                     signed an agreement with, or led to believe that such
                     DPI products are only available from a certain vendor,
                     then please be advised that: DPI does not currently,
                     nor has it ever had an exclusivity agreement of any
                     form, or sales or distribution agreement with any
                     party or vendor outside of Norway, Iceland,
                     Scotland and the Faeroe Islands. This Notice is for
                     the purposes of clarification that DPI is the owner of its
                     HBS products, DPI’s sales channels, and customer
                     support and that no other person has the right thereto
                     or an interest therein.

[Id] (emphasis added). Mr. Trigiani’s Declaration states that it has no exclusive dealer

arrangement with SSAC, ACUS or Sonic Solutions [Trig. Dec., ¶ 11, 23, 28]. Neither

Plaintiff cites any such exclusivity agreement between it and DPI or any agreement that

gives either Plaintiff the exclusive right to distribute DPI’s HBS products.


       “Under Massachusetts law, to prevail on a claim for defamation the plaintiff must

establish that: (1) the defendant published an oral (slander) or written (libel) statement;

(2) the statement was about, and concerned, the plaintiff; (3) the statement was

defamatory; (4) the statement was false; and (5) the plaintiff suffered economic loss, or

the claim is actionable without proof of economic loss.” Noonan v. Staples, Inc., 707




                                             14
       Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 15 of 19




F.Supp. 2d 85, 89 (D. Mass. 2010) (citing Stanton v. Metro Corp., 438 F.3d 119, 124 (1st

Cir. 2006)).


       The Notice does not mention either Plaintiff by name. For this reason alone,

Plaintiffs’ defamation claim should fail when assessed on its merits. Plaintiffs must also

prove the falsity of the statements contained in the Notice to sustain their claim for

defamation. Even though Massachusetts recognizes that a statement need not explicitly

refer to the plaintiff to constitute defamation, the plaintiff must prove (1) the defendant

intended the words to refer to the plaintiff, or (2) the defendant’s words reasonably could

be interpreted to refer to the plaintiff and defendant was negligent in publishing them in

such a way that they could be so understood. Eyal v. Helen Broad Corp., 411 Mass. 426,

430-31, 583 N.E.2d 228, 230-31 (1991). This is a high burden which plaintiffs have yet

to meet based on the record before the Court.           Moreover, DPI contends that the

statements in the Notice are true, that is, no such exclusivity or dealer agreements exist

with persons other than those identified in the Notice. See McAvoy v. Shufrin, 401 Mass.

593, 597, 518 N.E. 2d 513, 517 (1988) (truth is an affirmative defense to a claim for libel).

DPI should be given the opportunity to prove the truth of the statements in the Notice and

the Court has no basis to presume the statements are false for purposes of Plaintiffs’

claims for a preliminary injunction.


       The issuance of a preliminary injunction is an extraordinary and drastic remedy

that is never awarded as of right. Peoples Fed. Sav. Bank v. People’s United Bank, 672

F.3d 1, 8-9 (1st Cir. 2012). The likelihood of success on the merits is normally the most

heavily weighed factor. Conquico, Inc. v. Rodriguez-Miranda, 562 F.3d 62, 66 (1st Cir.




                                             15
       Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 16 of 19




2009). Given that SSAC has not met its burden of proving a likelihood of success on the

merits for any of its causes of action, the Plaintiffs’ first and second motion for temporary

injunction should be denied.



       2.     Injunctive relief is unavailable to Plaintiffs as they have an adequate
              remedy at law.


       The second factor for the Court to evaluate is considering Plaintiffs’ motion for a

preliminary injunction is whether Plaintiffs will “suffer irreparable harm in the absence of

injunctive relief.” Allstate Ins. Co. v. One Beacon Am. Ins. Co., 989 F. Supp. 2d 143, 149

(D. Mass .2013). Injunctive relief is unavailable when the moving party has an adequate

remedy at law in the form of damages. Charlesbank Equity Fund II v. Blends To Go, Inc.,

370 F.3d 151, 162 (1st Cir. 2004); Bio-Imaging Tech., Inc. v. Marchant, 584 F. Supp. 2d

322, 330 (D. Mass. 2008) (A showing of irreparable harm requires “an actual, viable,

present threat of serious harm” that cannot be remedied through money damages alone).


       Plaintiff must prove damages in order to prevail on their claims for interference with

business relations, interference with contractual relations, breach of contract and

defamation. Section 11 of M.G.L. c. 93A also permits the recovery of damages. Plaintiffs’

fillings make no showing that the remedy of damages, if it can prove its claim, is

inadequate. In fact, the Declaration of Dana G. Taylor, SSAC’s President, states that his

company needs only six months to develop its own manufacturing capability for the HBS

products that it purchases from DPI. [Doc. 11, p. 2]. This statement reflects SSAC’s

harm is both monetary and calculable. See Allscripts Healthcare, LLC v. Dr/Decision

Resources, LLC, 386 F. Supp. 3d 89, 95 (D. Mass. 2019).



                                             16
       Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 17 of 19




       Given that SSAC or Plaintiffs have not demonstrated their alleged harm is not

compensable, Plaintiffs have failed to satisfy the second prerequisite for injunctive relief

and for this independent reason, the Plaintiffs’ motions for a preliminary injunction should

be denied.



       3.     The remaining factors to be considered by the Court do not weigh in
              favor of granting a preliminary injunction.


       The final two factors are that the balance of the hardship between the two parties

favor injunctive relief and that the injunction would not harm the public interest. See Ross-

Simmons, supra. With respect to the balance of hardship, it would work a substantial

hardship on DPI to be compelled to sell its HBS products based on future SSAC orders

without any assurance of being paid and without a definitive price list. The principal matter

that Defendants submit should be considered on the final element is the fact that SSAC

has no agreement with DPI, much less an agreement that prohibits disclosure of

confidential information or creates any restrictions on competition.            Defendants

respectfully submit that it is not in the public interest for this Court to dictate with whom

DPI does business when it is not bound to SSAC by a restrictive covenant. See BNY

Mellon, N.A. v. Schauer, 2010 WL 3326965, at *8 (Mass. Super. May 14, 2010) (There is

a strong public interest in allowing third parties, not bound by a restrictive covenant, to

make unencumbered decisions regarding those entities and individuals with whom they

would like to do business). Defendants, therefore, contend that these two factors when

considered by the Court weigh against preliminary injunctive relief.




                                             17
       Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 18 of 19




                                     CONCLUSION


       For the reasons set forth herein and those contained in DPI’s prior alternate

response, Plaintiffs’ motions for a preliminary injunction should be denied.



                                          HUNTER, SMITH & DAVIS, LLP

                                          By:    s/Mark S. Dessauer____________
                                                 Mark S. Dessauer, Esq.
                                                 TN BPR NO.: 010421
                                                 1212 North Eastman Road
                                                 Post Office Box 3740
                                                 Kingsport, Tennessee 37664-0740
                                                 dessauer@hsdlaw.com
                                                 (423) 378-8840; Fax: (423) 378-8801
                                                 Admitted Pro Hac Vice

                                                 Karen Sutherland, Esq.
                                                 Mass. Bar No. 684923
                                                 THE SUTHERLAND LAW FIRM, LLC
                                                 123 Main Street, Suite B
                                                 Belfast, Maine 04915
                                                 (207) 218-1524/ (207) 218-1624
                                                 ksutherland@thesutherlandlawfirm.com

                                                 Attorneys for Defendants




                                            18
       Case 3:21-cv-30068-MGM Document 47 Filed 08/02/21 Page 19 of 19




                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on August 2, 2021, the foregoing Response
In Opposition To Renewed Motion For Temporary Restraining Order was filed
electronically. Notice of this filing will be sent by operation of the Court's electronic filing
system to all parties indicated on the electronic filing receipt. All other parties have been
served by hand delivery, overnight delivery, facsimile transmission, or by mailing a copy
of same by United States Mail, postage prepaid.


                             Bulkley, Richardson and Gelinas, LLP
                             James C. Duda, Esq.
                             Lauren C. Ostberg, Esq.
                             jduda@bulkley.com
                             lostberg@bulkley.com


                              HUNTER, SMITH & DAVIS, LLP

                                ___s/Mark S. Dessauer
                                      Mark S. Dessauer




                                              19
